—Order, Supreme Court, New York County (Alfred Toker, J.H.O.), entered May 30, 1997, granting the motion of defendants James J. Varga and Jerry Friedman for summary judgment dismissing the complaint on the ground that the one-year limitations period contained in Lien Law § 77 (2) had expired, unanimously affirmed, without costs.
In light of plaintiff’s failure to adduce proof in evidentiary form sufficient to controvert defendant’s showing that the contracted for work was completed more than one year prior to the filing of the instant action, defendants’ motion for summary judgment was properly granted (see, Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065, 1067). Contrary to plaintiffs contention, the record affords no basis upon which to toll the running of the limitations period governing plaintiffs claims against defendants-respondents Varga and Friedman. Notwithstanding the alleged connection between Varga and Friedman and defendant CSC, an insolvent corporation, plaintiff has not presented any evidence warranting extension of the bankruptcy stay affecting proceedings against CSG, to cover and thus toll the running of the limitations period with respect to plaintiffs claims against CSG’s individual, solvent co-defendants, Varga and Friedman (see, CAE Indus. v Aerospace Holdings Co., 116 Bankr 31). Concur—Williams, J. P., Wallach, Andrias and Saxe, JJ.